Citation Nr: 0320243	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  97-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left knee, left ankle, and fingers of the left hand, claimed 
as degenerative joint disease.  

2.  Entitlement to an increased (compensable) evaluation for 
left wrist disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
impingement syndrome, left shoulder.



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




REMAND

On October 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded VA 
rheumatology, orthopedic, or neurologic 
examination or other examination as 
necessary to determine the appropriate 
diagnosis(es) for the fingers of the left 
hand, left knee and left ankle, to 
include examination for a multiple joint 
disorder) and to determine the severity 
of left shoulder and left wrist carpal 
tunnel syndrome disabilities.  Send the 
claims folder to the examiner(s) for 
review and ask the examiner(s) to review 
the relevant records.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished.  The examiner(s) is/are 
requested to review all pertinent medical 
records associated with the claims file.  

a.  The examiner who examines the 
veteran's left knee and ankle and the 
left fingers should identify and assign a 
diagnosis for each current disorder of 
the joints.  The examiner should provide 
a medical opinion as to the likely date 
(year) of onset of each left knee, ankle, 
or finger disorder currently present, and 
whether it is at least as likely as not 
(a 50 percent likelihood) that the 
disorder had its onset in service, was 
aggravated in service, was first 
manifested in service or within one year 
thereafter, has been chronically and 
continuously present since service, or is 
etiologically linked to the veteran's 
service.  

b.  The examiner(s) who examine(s) the 
veteran's left shoulder and left wrist 
is/are requested to specifically address 
the extent of functional impairment 
attributable to each service-connected 
disability at issue.  The examiner should 
conduct range of motion testing of each 
joint or other examination as appropriate 
to determine the severity of functional 
impairment.  The examiner who conducts 
examination of the veteran's wrist should 
conduct any additional examination of the 
left upper extremity as necessary to 
determine the severity of carpal tunnel 
syndrome.  For each affected joint 
(shoulder and wrist), the examiner should 
compare the veteran's symptoms to 
unimpaired function or normal range of 
motion.  The presence or absence of 
reflexes, pain, weakened movement, excess 
fatigability or incoordination on 
movement should be specifically noted.  
The examiner should, to the extent 
possible, describe to what extent the 
veteran's functional ability is limited 
during flare-ups or in repetitive use 
situations.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (2001).  If 
arthritis is present, that fact should be 
discussed.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





